Citation Nr: 1752886	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for right ankle impingement status post arthroscopy with traumatic arthritis.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1981 and April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Additionally, although this appeal was certified to the Board by the RO in Philadelphia, Pennsylvania, jurisdiction rests with the RO in Wilmington, Delaware.  

In December 2009, the Veteran filed a claim for an increased rating for his right ankle disability.  A February 2010 rating decision continued a 20 percent evaluation for the Veteran's right ankle disability.  The Veteran did not appeal the February 2010 determination.  However, VA received new and material evidence specific to the Veteran's increased rating for his right ankle disability, within the appeal period of the February 2010 rating decision.  Specifically, an April 2010 VA treatment record, in part, addressed the Veteran's right ankle disability.  38 C.F.R. § 3.156 (b) (2017).  The claim was readjudicated in a May 2011 rating decision, which the Veteran expressly appealed in a June 2011 notice of disagreement.  As such, as a practical matter, the rating period for consideration on appeal, is from one year prior to the date of receipt of the increased rating claim for the right ankle disability, received in December 2009.

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  In this case, in July 2016 testimony, the Veteran reported he was currently employed as an analyst with the Social Security Administration.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's increased rating claim for his right ankle disability, when the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C. § 5103A (d) (West 2012); 38 C.F.R. § 3.159 (c)(4) (2017); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent ankle conditions disability benefits questionnaire was obtained in May 2014 with a November 2014 addendum.  Although the May 2014 VA examiner noted the Veteran reported flare-ups, the examiner did not express an opinion as to what degree the Veteran's right ankle would be limited during a flare-up.  In this regard, the record does not reflect the May 2014 VA examiner attempted to elicit information from the record or the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 29, 2017 U.S. App. Vet. LEXIS 1266 (Sept. 6, 2017).  

Furthermore, while the May 2014 VA examiner noted there was some additional limitation of motion or functional loss due to weakened movement, excess fatigability, incoordination, and painful motion upon repetitive use and that such could not be objectively measured, he did not provide a rationale for his inability to express an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, in July 2016 testimony, the Veteran, in part, reported primary symptoms pain, instability, weakness, and the ankle turning over.  Thus, as the severity of the Veteran's right ankle disability may have worsened, and as the prior examination was inadequate, a new VA examination for the claim is warranted.  Additionally, upon remand, the VA examination must also test the right ankle range of motion in active motion, passive motion, and on weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Additionally, as the Veteran's increased rating claim for his right ankle disability is being remanded for other matters, the Board concludes updated private treatment records should be obtained and associated with the record.  In his June 2011 notice of disagreement, the Veteran referenced right ankle treatment from Robert A. Steele, M.D, although the Board also recognizes in July 2016 testimony, the Veteran indicated that all such records had been provided to VA.  The most recent records from this provider are dated in January 2006, which is outside the appeal period.  Thus, the Board is unclear as to whether such records are complete.  Thus, any additional private treatment records should be obtained, to the extent possible, during the appeal period at issue, from Robert A. Steele, M.D., as well as relevant records from any additional provider which may be identified by the Veteran.

Finally, additional VA treatment records should be obtained, as the Veteran, in July 2016 testimony, reported he currently received a prescription for pain medication for his right ankle disability from the Wilmington VA Medical Center (VAMC).  Furthermore, the December 2013 statement of the case also referenced review of VA treatment records from the Wilmington VAMC, dated from November 2000 to October 2013.  The records reflects, for the relevant appeal period at issue, VA treatment records, from the Wilmington VAMC, dated in April 2010, and from January 2013 to January 2015 (excluding some VA imaging records with various dates), are of record.  Thus, on remand, VA treatment records from the Wilmington VAMC, dated prior to January 2013 and from January 2015 (excluding the April 2010 VA treatment record already of record), should be obtained and associated with the claims file.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Wilmington VAMC, dated prior to January 2013 (excluding the April 2010 VA treatment record already of record), and from January 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of relevant treatment of the Veteran for his right ankle disability, during the appeal period at issue, from Robert A. Steele, M.D., as well as relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his service-connected right ankle disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

All ranges of motion involving the right ankle should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should test the range of motion in active motion, passive motion, and on weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint if undamaged.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right ankle disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so, to include eliciting information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups.  Additionally, any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

A complete rationale should be given for all opinions and conclusions expressed in the report.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal, with consideration of all evidence of record.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

